     Case 2:19-cv-00902-WBS-DMC Document 85 Filed 10/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LIONEL HARPER, et al.,                             No. 2:19-CV-0902-WBS-DMC
12                       Plaintiffs,
13            v.                                         ORDER
14    CHARTER COMMUNICATIONS, LLC,
      et al.,
15
                         Defendants.
16

17

18                  Plaintiffs, who are proceeding with retained counsel, bring this civil action. In

19   light of the continued closure of the District Courthouses to the public, the parties shall be

20   required to appear telephonically at the hearing on plaintiff’s motion to compel, ECF No. 78, set

21   for October 7, 2020, at 10:00 a.m., before the undersigned in Redding, California. The parties

22   should arrange their appearances through CourtCall.

23                  IT IS SO ORDERED.

24

25   Dated: October 2, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
